NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 18 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

FRANK KONARSKI, DBA FGPJ                        No.    17-16751
Apartments & Development; et al.,
                                                D.C. No. 4:14-cv-02264-JGZ
                Plaintiffs-Appellants,

 v.                                             MEMORANDUM*

CITY OF TUCSON, a body politic; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Arizona
                   Jennifer G. Zipps, District Judge, Presiding

                          Submitted September 12, 2018**

Before:      LEAVY, HAWKINS, and TALLMAN, Circuit Judges.

      Frank, Gabriela, Patricia, John, and Frank E. Konarski appeal pro se from

the district court’s order imposing monetary sanctions in the amount of $400.00 for

violating a vexatious litigant order. We have jurisdiction under 28 U.S.C. § 1291.

We review for an abuse of discretion the district court’s entry of monetary

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
sanctions, Primus Auto. Fin. Servs., Inc. v. Batarse, 115 F.3d 644, 648 (9th

Cir. 1997), and we affirm.

      The district court did not abuse its discretion in imposing monetary sanctions

because the record supports its conclusion that the Konarskis knowingly violated

the district court’s vexatious litigant order entered on March 18, 2016. See Fink v.

Gomez, 239 F.3d 989, 991-92 (9th Cir. 2001) (district courts have “inherent power

to levy sanctions . . . for willful disobedience of a court order” (citations and

internal quotation marks omitted)). Contrary to the Konarskis’ contentions, the

district court did not violate due process by imposing a $400 sanction after warning

the Konarskis that future violations of the district court’s vexatious litigant order

would subject them to sanctions in the amount of $400 per filing, and the vexatious

litigant order itself warned them that violation of the order could result in monetary

sanctions. See Int’l Union, United Mine Workers of Am. v. Bagwell, 512 U.S. 821,

827 n.2 (1994) (“Direct contempts that occur in the court’s presence may be

immediately adjudged and sanctioned summarily[.]”).

      The Konarskis’ challenge to the denial of their motion to hold in abeyance a

ruling in this action pending resolution of their appeal in Case No. 16-15476 has

been mooted by that appeal, Konarski v. City of Tucson, 716 F. App’x 609, 612

                                           2                                        17-16751
(9th Cir. Nov. 28, 2017), which affirmed the district court’s vexatious litigant

order.

         Because we affirm, the Konarskis’ request for reassignment to a new district

judge on remand, set forth in their opening and reply briefs, is denied as moot.

         AFFIRMED.




                                           3                                   17-16751